—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Kings County (Hepner, J.), dated October 14, 1999, as, upon a fact-finding order of the same court, dated April 19, 1999, made upon the appellant’s admission, finding that she committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, and adjudging her to be a juvenile delinquent, placed her with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant challenges only so much of the order of disposition as placed her with the New York State Office of Children and Family Services for a period of 12 months. Since the period of placement has expired, the appeal is academic (see, Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.